COLDTHWAITE, J.
This case presents substantially the same facts as those upon which the decision in Cullum v. Branch *787Bank at Mobile, [4 Ala. Rep. 21,] was founded. That determines that the acceptance of a deed with warranty, prevents the purchaser from setting up either fraud or failure of consideration at law, in defence of a note given for the purchase of land. And also, that a court of equity is the proper forum to apply for relief, when it is wished to rescind the contract.
Judgment affirmed.